 

Exhibit 10.2

 



THIS SECURITY (AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS SECURITY)
HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY NOT BE
OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS. THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A
REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN
“ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT OR
OTHER LOAN SECURED BY SUCH SECURITIES. THIS SECURITY AND THE SECURITIES ISSUABLE
UPON CONVERSION OF THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT SECURED BY SUCH SECURITIES.

PANACEA LIFE SCIENCES, INC.

 

Convertible Note

 

Issuance Date:  December 3, 2019 Original Principal Amount: $7,000,000

Note No.: 1

 

FOR VALUE RECEIVED, Panacea Life Sciences, Inc., a Colorado corporation (the
“Company”), hereby promises to pay to 22nd Century Group, Inc., a Nevada
corporation, or its registered assigns (the “Holder”), the amount set out above
as the Original Principal Amount (as reduced in connection with the conversion
of this Note, the “Principal”) on the Maturity Date and to pay interest
(“Interest”) on any outstanding Principal at the Interest Rate (as defined
below) from the date set out above as the Issuance Date (the “Issuance Date”)
until the same is paid in full, whether upon the Maturity Date, the Conversion
Date or otherwise (in each case in accordance with the terms hereof). Upon
payment in full of all Principal and Interest payable hereunder (or upon
conversion of this Note (as defined below), this Note shall be surrendered to
the Company for cancellation. Certain capitalized terms used herein are defined
in Section 22.

 

THE OBLIGATIONS DUE UNDER THIS NOTE ARE SECURED BY A SECURITY AGREEMENT (THE
“SECURITY AGREEMENT”) DATED AS OF THE DATE HEREOF AND EXECUTED BY THE COMPANY
FOR THE BENEFIT OF HOLDER. ADDITIONAL RIGHTS OF HOLDER ARE SET FORTH IN THE
SECURITY AGREEMENT.

 

1.       PAYMENTS OF PRINCIPAL. On the Maturity Date, the Company shall pay to
the Holder an amount in cash representing all outstanding Principal. The Company
may prepay any portion of the outstanding Principal, without penalty, upon at
least ten (10) Business Days’ prior written notice to the Holder.

 



 

 

 

2.       INTEREST; INTEREST RATE. Interest on this Note shall (i) accrue at the
Interest Rate, (ii) commence accruing on the Issuance Date, (iii) be computed on
the basis of a 365-day year for the actual number of days elapsed, and (iii) be
payable in cash to the Holder on the first day of the calendar month following
the calendar month in which it accrues, commencing on January 1, 2020, and
continuing to be due on the same day of each succeeding calendar month
thereafter so long as this Note is outstanding, together with a final payment of
all unpaid accrued interest which shall be due on the Maturity Date or the
Conversion Date (or on any such earlier date of payment of this Note is prepaid
in full). From and after the occurrence and during the continuance of any Event
of Default, the applicable Interest Rate shall automatically be increased by
five percent (5%) per annum above the Interest Rate otherwise applicable in
accordance with the terms hereof. In the event that such Event of Default is
subsequently cured, the adjustment referred to in the preceding sentence shall
cease to be effective as of the date of such cure. Any payment of Principal or
Interest scheduled for a day which is not a Business Day shall be due on the
next following Business Day.

 

3.       CONVERSION. At any time after the Issuance Date but prior to the
Maturity Date, the Holder shall have the right, but not the obligation, to
convert, upon three (3) Business Days prior written notice to the Company, the
outstanding Principal and any accrued and unpaid Interest thereon into shares of
Series B Preferred Stock at a conversion price per share equal to $1.875,
subject to adjustment as herein provided (the “Conversion Price”). Such notice
shall state the amount of the outstanding Principal and accrued and unpaid
Interest to be converted. If the notice provides that the Holder is converting
all of the outstanding Principal, any accrued and unpaid Interest that will not
be converted into shares of Series B Preferred Stock shall be paid by the
Company to the Holder by check or wire transfer of immediately available funds
to an account specified in writing by the Holder on or prior to the date the
Company delivers the shares of Series B Preferred Stock to the Holder. The
Company shall not issue any fraction of a share of Series B Preferred Stock upon
any conversion. If the issuance would result in the issuance of a fraction of a
share of Series B Preferred Stock, the Company shall round such fraction of a
share of Common Stock up to the nearest whole share. Any conversion of this Note
pursuant to this Section 3 shall be deemed to have been made upon the
satisfaction of all of the conditions set forth in this Section 3 and on and
after such date the Holder entitled to receive the shares of Series B Preferred
Stock upon such conversion shall be treated for all purposes as the record
holder of such shares. If this Note is converted in part only, upon conversion
of such part hereof, the Company shall execute and deliver to the Holder upon
surrender of this Note a new Note in the aggregate principal amount equal to the
then unconverted portion of the Principal of this Note plus any accrued but
unpaid Interest and in all other respects identical to this Note.

 

4.       ADJUSTMENT OF CONVERSION PRICE. If the Company, at any time after the
Issuance Date, (i) pays a stock dividend on one or more classes of its then
outstanding shares of Series B Preferred Stock, or otherwise makes a
distribution on any class of capital stock that is payable in shares of Series B
Preferred Stock, (ii) subdivides (by any stock split, stock dividend,
recapitalization or otherwise) one or more classes of its then outstanding
shares of Series B Preferred Stock into a larger number of shares, or (iii)
combines (by combination, reverse stock split or otherwise) one or more classes
of its then outstanding shares of Series B Preferred Stock into a smaller number
of shares, then in each such case the Conversion Price shall be multiplied by a
fraction of which the numerator shall be the number of shares of Series B
Preferred Stock outstanding immediately before such event and of which the
denominator shall be the number of shares of Series B Preferred Stock
outstanding immediately after such event. Any adjustment made pursuant to clause
(i) of this paragraph shall become effective immediately after the record date
for the determination of stockholders entitled to receive such dividend or
distribution, and any adjustment pursuant to clause (ii) or (iii) of this
paragraph shall become effective immediately after the effective date of such
subdivision or combination. If any event requiring an adjustment under this
paragraph occurs during the period that a Conversion Price is used in any
calculation hereunder, then in such calculation such Conversion Price shall be
adjusted appropriately to reflect such event.

 



 2 

 

 

5.       RIGHTS UPON EVENT OF DEFAULT.

 

(a)       Event of Default. Each of the following events shall constitute an
“Event of Default”:

 

(i)       the Company’s failure to pay to the Holder any amount of Principal or
Interest when and as due under this Note and the continuation of such failure
for a period of at least ten (10) Business Days;

 

(ii)       the commencement by the Company of a voluntary case or proceeding
under any applicable federal, state or foreign bankruptcy, insolvency,
reorganization or other similar law or of any other case or proceeding to be
adjudicated as bankrupt or insolvent, or the consent by it to the entry of a
decree, order, judgment or other similar document in respect of the Company in
an involuntary case or proceeding under any such applicable federal, state or
foreign bankruptcy, insolvency, reorganization or other similar law or to the
commencement of any bankruptcy or insolvency case or proceeding against it, or
the filing by it of a petition or answer or consent seeking reorganization or
relief under any applicable federal, state or foreign law, or the consent by it
to the filing of such petition or to the appointment of or taking possession by
a custodian, receiver, liquidator, assignee, trustee, sequestrator or other
similar official of the Company or of any substantial part of its property, or
the making by it of an assignment for the benefit of creditors, or the execution
of a composition of debts, or the admission by it in writing of its inability to
pay its debts generally as they become due, or the taking of corporate action by
the Company in furtherance of any such action; or

 

(iii)       the commencement against the Company by a third party of an
Insolvency Proceeding and the same shall not be dismissed within sixty (60) days
of their initiation;

 

(b)       If an Event of Default specified in Sections 5(a)(i) occurs, then the
Holder may, by written notice to the Company, declare this Note to be forthwith
due and payable, as to Principal and all accrued Interest, whereupon this Note
shall become forthwith due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby expressly waived by the
Company. If any Event of Default specified in Sections 5(a)(ii) or (iii) occurs,
the Principal of and accrued Interest on this Note shall automatically forthwith
become due and payable without presentment, demand, protest or notice of any
kind, all of which are hereby expressly waived by the Company.

 

(c)       If any Event of Default occurs and is continuing, the Holder may
pursue any available remedy to collect the payment of Principal and Interest or
to enforce the performance of any provision of this Note. If an Event of Default
occurs and is continuing, the holder of this Note may proceed to protect and
enforce its rights by an action at law, suit in equity or other appropriate
proceeding. No course of dealing and no delay on the part of the holder of this
Note in exercising any right, power or remedy shall operate as a waiver thereof
or otherwise prejudice such holder’s rights, powers or remedies. No right, power
or remedy conferred by this Note upon the holder hereof shall be exclusive of
any other right, power or remedy referred to herein or now or hereafter
available at law, in equity, by statute or otherwise.

 



 3 

 

 

6.       NONCIRCUMVENTION. The Company hereby covenants and agrees that the
Company will not, by amendment of its articles of incorporation or bylaws or
through any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all action as may be required to protect the
rights of the Holder of this Note.

 

7.       VOTING RIGHTS. The Holder shall have no voting rights as the holder of
this Note.

 

8.       COVENANTS. Until all of the Notes have been converted or otherwise
satisfied in accordance with their terms, the Company shall maintain and
preserve its existence, rights and privileges.

 

9.       AMENDING THE TERMS OF THIS NOTE. The prior written consent of the
Holder shall be required for any change or amendment to this Note.

 

10.       TRANSFER. This Note may be offered, sold, assigned or transferred by
the Holder in whole or in part, subject only to the provisions of the
restrictive legend set forth at the top of the first page of this Note; provided
that, so long as no Event of Default has occurred and is continuing, any such
sale, assignment or transfer shall be subject to the prior written consent of
the Company.

 

11.       REISSUANCE OF THIS NOTE.

 

(a)       Transfer. If this Note is to be transferred as permitted under
Section 10 above, the Holder shall surrender this Note to the Company along with
a duly executed copy of the transfer instrument attached hereto as Exhibit A,
whereupon the Company will forthwith issue and deliver upon the order of the
Holder a new Note (in accordance with Section 11(c)), registered as the Holder
may request, representing the outstanding Principal being transferred by the
Holder and, if less than the entire outstanding Principal is being transferred,
a new Note (in accordance with Section 10(c)) to the Holder representing the
outstanding Principal not being transferred.

 

(b)       Lost, Stolen or Mutilated Note. Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Note (as to which a written certification and the
indemnification contemplated below shall suffice as such evidence), and, in the
case of loss, theft or destruction, of any indemnification undertaking by the
Holder to the Company in customary and reasonable form and, in the case of
mutilation, upon surrender and cancellation of this Note, the Company shall
execute and deliver to the Holder a new Note (in accordance with Section 11(c))
representing the outstanding Principal.

 

(c)       Issuance of New Notes. Whenever the Company is required to issue a new
Note pursuant to the terms of this Note, such new Note (i) shall be of like
tenor with this Note, (ii) shall represent, as indicated on the face of such new
Note, the Principal remaining outstanding, (iii) shall have an issuance date, as
indicated on the face of such new Note, which is the same as the Issuance Date
of this Note, (iv) shall have the same rights and conditions as this Note, and
(v) shall represent accrued and unpaid Interest on the Principal of this Note,
from the Issuance Date.

 



 4 

 

 

12.       REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND
INJUNCTIVE RELIEF. The remedies provided in this Note shall be cumulative and in
addition to all other remedies available under this Note at law or in equity
(including a decree of specific performance and/or other injunctive relief), and
nothing herein shall limit the Holder’s right to pursue actual and consequential
damages for any failure by the Company to comply with the terms of this Note.
The Company acknowledges that a breach by it of its obligations hereunder will
cause irreparable harm to the Holder and that the remedy at law for any such
breach may be inadequate. The Company therefore agrees that, in the event of any
such breach or threatened breach, the Holder shall be entitled, in addition to
all other available remedies, to an injunction restraining any breach, without
the necessity of showing economic loss and without any bond or other security
being required. The Company shall provide all information and documentation to
the Holder that is requested by the Holder to enable the Holder to confirm the
Company’s compliance with the terms and conditions of this Note.

 

13.       CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly
drafted by the Company and the Holder and shall not be construed against any
Person as the drafter hereof. The headings of this Note are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Note. Terms used in this Note but defined in the Purchase Agreement shall have
the meanings ascribed to such terms on the Issuance Date in the Purchase
Agreement unless otherwise consented to in writing by the Holder.

 

14.       FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of
the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. No waiver shall be effective unless it is
in writing and signed by an authorized representative of the waiving party.

 

15.       NOTICES; CURRENCY; PAYMENTS.

 

(a)       Notices. All notices and other communications given or made pursuant
hereto shall be in writing to the addresses set forth on the signature page
hereof and shall be deemed effectively given: (i) upon personal delivery to the
party to be notified, (ii) when sent by confirmed electronic mail or facsimile
if sent during normal business hours of the recipient; if not, then on the next
business day, (iii) five days after having been sent by registered or certified
mail, return receipt requested, postage prepaid, or (iv) one (1) day after
deposit with an internationally recognized overnight courier, specifying next
day delivery, with written verification of receipt.

 

(b)       Currency. All Principal, Interest and other amounts owing under this
Note or any Transaction Document that, in accordance with their terms, are paid
in cash, shall be paid in United States Dollars.

 

(c)       Payments. Whenever any payment of cash is to be made by the Company to
any Person pursuant to this Note, unless otherwise expressly set forth herein,
such payment shall be made in lawful money of the United States of America by
(i) wire transfer of immediately available funds to such Person according to
wire transfer instructions previously provided to the Company in writing or (ii)
a certified check drawn on the account of the Company and sent via overnight
courier service to such Person at such address as previously provided to the
Company in writing. Whenever any amount expressed to be due by the terms of this
Note is due on any day which is not a Business Day, the same shall instead be
due on the next succeeding day which is a Business Day.

 



 5 

 

 

16.       CANCELLATION. After all Principal and accrued and unpaid Interest at
any time owed on this Note have been paid in full (or upon conversion of this
Note in accordance with Section 3 hereof, together with payment of any Interest
due and owing upon conversion in accordance with Section 3 hereof), this Note
shall automatically be deemed canceled, shall be surrendered to the Company for
cancellation and shall not be reissued.

 

17.       WAIVER OF NOTICE. To the extent permitted by law, the Company hereby
irrevocably waives demand, notice, presentment, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Note.

 

18.       SEVERABILITY. If any provision of this Note is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Note shall not in any way be affected or impaired
thereby and the parties will attempt to agree upon a valid and enforceable
provision that is a reasonable substitute therefor, and upon so agreeing, shall
incorporate such substitute provision in this Note.

 

19.       GOVERNING LAW/JURISDICTION. ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD DEFER TO THE LAW OF ANOTHER
JURISDICTION. THE COMPANY AND THE HOLDER HEREBY IRREVOCABLY SUBMIT TO THE
JURISDICTION OF THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE
DISTRICT OF DELAWARE OR THE COURTS OF THE STATE OF DELAWARE FOR THE ADJUDICATION
OF ANY DISPUTE BROUGHT BY THE COMPANY OR THE HOLDER HEREUNDER, IN CONNECTION
HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN, AND
HEREBY IRREVOCABLY WAIVE, AND AGREE NOT TO ASSERT IN ANY SUIT, ACTION OR
PROCEEDING BROUGHT BY THE COMPANY OR THE HOLDER, ANY CLAIM THAT IT IS NOT
PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, OR THAT SUCH SUIT,
ACTION OR PROCEEDING IS IMPROPER. THE COMPANY AND THE HOLDER EACH HEREBY
IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING
SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA
REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY)
TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT
AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF
PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN
ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW. THE COMPANY
AND THE HOLDER HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY.

 



 6 

 

 

20.       MAXIMUM PAYMENTS. Nothing contained herein shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law. In the event that the rate of
interest required to be paid or other charges hereunder exceed the maximum
permitted by such law, any payments in excess of such maximum shall be credited
against amounts owed by the Company to the Holder and, if there shall remain any
excess after such application, such excess shall be refunded to the Company.

 

21.       COLLECTION. The Company agrees to pay all reasonable costs or expenses
incurred by the Holder or the Agent, on behalf of the holders of the Notes,
including reasonable attorneys’ fees (including those for appellate
proceedings), incurred in connection with any Event of Default or in connection
with the collection or attempted collection or enforcement hereof, whether or
not legal proceedings may have been instituted.

 

22.       CERTAIN DEFINITIONS. For purposes of this Note, the following terms
shall have the following meanings:

 

(a)       “Business Day” means any day other than Saturday, Sunday or other day
on which commercial banks in The City of New York are authorized or required by
law to remain closed.

 

(b)       “Conversion Date” means the date upon which this Note is converted
pursuant to Section 3.

 

(c)       “Insolvency Proceeding” means any proceeding commenced by or against
any Person under any provision of the Bankruptcy Code (Chapter 11 of Title 11 of
the United States Code) or under any other bankruptcy or insolvency law,
assignments for the benefit of creditors, or proceedings seeking reorganization,
arrangement, or other similar relief.

 

(d)       “Interest Rate” means ten percent (10%) per annum, as may be adjusted
pursuant to Section 2 hereof.

 

(e)       “Maturity Date” means the earlier to occur of (i) the fifth (5th)
anniversary of the Issuance Date or (ii) the date that Warrant is initially
exercised by the Holder.

 

(f)        “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity or a government or any department or agency
thereof.

 

(g)       “Series B Preferred Stock” means the Series B Preferred Stock, par
value $0.01 per share, of the Company.

 

(h)       “Warrant” means that certain Warrant to purchase shares of Series B
Preferred Stock at an exercise price of $2.344 per share issued by the Company
to the Holder on the date hereof.

  

 7 

 

 

IN WITNESS WHEREOF, this Note is executed as of the date first above written.

  



  “Company”             PANACEA LIFE SCIENCES, INC.                       By:
/s/ Leslie Buttorff       Name: Leslie Buttorff       Title: CEO  



 



  Address: 16194 W 45th Ave       Golden, CO 80403  



 



“Holder”

 

 

22nd CENTURY GROUP, INC.

  



By: /s/ Clifford B. Fleet     Name: Clifford B. Fleet     Title: President and
CEO  

 

        Address: 8560 Main Street     Suite 4     Williamsville, NY 14221  

  

 

 

 

EXHIBIT A

 

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto [NAME OF ASSIGNEE] the within instrument of Panacea Life Sciences, Inc. and
does hereby irrevocably constitute and appoint [_________] as Attorney to
transfer said instrument on the books of the within-named Company, with full
power of substitution in the premises.

 

Please Insert Social Security or Other Identifying Number of Assignee:
                                                           

 

Dated: ______________ ____, 20__

 

 

By:       Name:       Title:    



 

NOTICE: The signature to this assignment must correspond with the name as
written upon the face of the within instrument in every particular, without
alteration or enlargement or any change whatever.

 

 

 

 



